

Exhibit 10.1

AMENDMENT NO. 1 TO FIVE-YEAR CREDIT AGREEMENT
This Amendment (this “Amendment”) is entered into as of June 4, 2013 by and
among Cardinal Health, Inc., an Ohio corporation (the “Borrower”), JPMorgan
Chase Bank, N. A., individually and as administrative agent (the “Administrative
Agent”), and the other financial institutions signatory hereto.
RECITALS
A.    The Borrower, the Subsidiary Borrowers from time to time party thereto,
the Administrative Agent and the Lenders are party to that certain Five-Year
Credit Agreement dated as of May 12, 2011 (the “Credit Agreement”). Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them by the Credit Agreement.
B.    The Borrower, the Administrative Agent and the undersigned Lenders wish to
amend the Credit Agreement on the terms and conditions set forth below.
C.    Certain institutions which are not currently parties to the Credit
Agreement and which are identified as new Lenders on Exhibit A hereto (each a
“New Lender”), wish to become Lenders under the Credit Agreement with the
respective Commitments set forth opposite their respective names on Exhibit A
hereto.
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1.Amendment to Credit Agreement. Upon the “Effective Date” (as defined below),
the Credit Agreement shall be amended as follows:
(a)    The table of contents of the Credit Agreement is hereby amended by
deleting the following:
Schedule 1.1.    Cost Rate Schedule and adding the following exhibits in the
appropriate alphabetical/numerical order:
Exhibit G-1    –    U.S. Tax Compliance Certificate (For Non-U.S. Lenders that
are not Partnerships for U.S. Federal; Income Tax Purposes)
Exhibit G-2    –    U.S. Tax Compliance Certificate (For Non-U.S. Lenders that
are Partnerships for U.S. Federal; Income Tax Purposes)
Exhibit G-3    –    U.S. Tax Compliance Certificate (For Non-U.S. Participants
that are not Partnerships for U.S. Federal; Income Tax Purposes)



--------------------------------------------------------------------------------



Exhibit G-4    –    U.S. Tax Compliance Certificate (For Non-U.S. Participants
that are Partnerships for U.S. Federal; Income Tax Purposes)
(b)    The defined terms “Cost Rate” and “Non-U.S. Lender” in Section 1.1 of the
Credit Agreement are hereby deleted.
(c)    Clause (iii) of the defined term “Eligible Currency” is hereby deleted
and replaced with the following:
(iii)    in which deposits are customarily offered to banks in the London
interbank market (or, in the case of Swingline Loans or Alternate Currency
Loans, in such other interbank market(s) as may be acceptable to the Swingline
Lender (or, as applicable, Alternate Currency Lender) in its sole discretion or,
in the case of other Loans, in such other interbank market(s) as may be
acceptable to each of the Lenders in its sole discretion),
(d)    The defined term “Eurocurrency Rate” in Section 1.1 of the Credit
Agreement is hereby deleted and replaced with the following:
“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin. The Eurocurrency Rate shall be expressed as a
percentage rounded to five decimal places.
(e)    The defined term “Excluded Taxes” in Section 1.1 of the Credit Agreement
is hereby deleted and replaced with the following:
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.26) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.5, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending

2

--------------------------------------------------------------------------------



office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 3.5(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.
(f)    The defined term “Facility Termination Date” in Section 1.1 of the Credit
Agreement is hereby deleted and replaced with the following:
“Facility Termination Date” means the first to occur of (a) the later of (i)
June 4, 2018 and (ii) if the maturity is extended pursuant to Section 2.28, such
extended maturity date determined pursuant to that Section, and (b) the date the
Commitments or this Agreement are earlier cancelled or terminated pursuant to
the terms hereof; provided, however, with respect to any Non-Replaced Lender,
“Facility Termination Date” shall mean the first to occur of (x) the later of
(i) June 4, 2018 and (ii) only if such Non-Replaced Lender extended the maturity
of its commitments for one year pursuant to such Section 2.28, such extended
maturity date determined pursuant to such Section, and (y) the date the
Commitments or this Agreement are earlier cancelled or terminated pursuant to
the terms of this Agreement. Unless otherwise specified in this Agreement,
Facility Termination Date means the Facility Termination Date applicable to a
Lender, Swingline Lender or LC Issuer.
(g)    The defined term “FATCA” in Section 1.1 of the Credit Agreement is hereby
deleted and replaced with the following:
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
(h)    The defined term “Other Taxes” in Section 1.1 of the Credit Agreement is
hereby deleted and replaced with the following:
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.26).
(i)    The defined term “Taxes” in Section 1.1 of the Credit Agreement is hereby
deleted and replaced with the following:
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

3

--------------------------------------------------------------------------------



(j)    Section 1.1 of the Credit Agreement is amended by adding the following
the definitions in the appropriate alphabetical order:
“Amendment No. 1” means that certain Amendment No. 1 to Five-Year Credit
Agreement dated as of June 4, 2013.
“Amendment No. 1 Date” means June 4, 2013, the “Effective Date” as defined in
Amendment No. 1.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Designated Person” means a person or entity (a) listed in the annex to any
Executive Order, (b) named as a “Specially Designated National and Blocked
Person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list,
or (c) otherwise subject to sanctions under any Sanctions Laws and Regulations.
“Executive Order” is defined in the “Sanctions Laws and Regulations” definition.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“IRS” means the United States Internal Revenue Service.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any LC Issuer.

4

--------------------------------------------------------------------------------



“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements imposed by any executive order administered by OFAC (such order, an
“Executive Order”) or by any sanctions program administered by OFAC.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” is defined in Section 3.5(f)(ii)(B)(3).
(k)    The sixth sentence of Section 2.1(b)(i) of the Credit Agreement is hereby
deleted and replaced with the following:
All Swingline Loans shall bear interest (a) in the case of such Loans
denominated in Dollars, at the Base Rate plus the Applicable Margin for Floating
Rate Loans or such other rate as shall be agreed between the relevant Borrower
and the Swingline Lender with respect to any Swingline Loan at the time such
Swingline Loan is made and (b) in the case of such Loans denominated in other
Eligible Currencies, at such other rate as shall be agreed between the relevant
Borrower and the Swingline Lender with respect to any Swingline Loan at the time
such Swingline Loan is made (it being understood that such pricing may, by
agreement of the relevant Borrower and the Swingline Lender, be based on rates
other than those of the London interbank market).
(l)    Section 2.1(c)(i) of the Credit Agreement is amended by adding the
following as the final sentence thereof:
If an Alternate Currency Addendum includes an alternate definition of
“Eurocurrency Base Rate” referencing an interbank market other than the London
interbank market and/or different times and/or different rate quotation screens
relative to the applicable Eligible Currency, then (solely with respect to any
Alternate Currency Loans made pursuant to such Alternate Currency Addendum
denominated in such Eligible Currency) the term “Eurocurrency Base Rate” shall,
notwithstanding the definition thereof in Section 1.1, be deemed to mean the
Eurocurrency Base Rate as defined in such Alternate Currency Addendum.
(m)    Section 2.28(a) of the Credit Agreement is hereby deleted and replaced
with the following:
(a)    Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 days and not
later than 35 days prior to the first anniversary of the Amendment No. 1 Date
and the second anniversary of the Amendment No. 1 Date (each an “Extension
Date”), request that each Lender extend such Lender’s Facility Termination Date
for an additional one year from the Facility Termination Date then in effect
hereunder

5

--------------------------------------------------------------------------------



(the “Existing Termination Date”); provided that in no event shall the Facility
Termination Date for any Lender be extended beyond June 4, 2020.
(n)    Section 3.1(a) of the Credit Agreement is hereby deleted and replaced
with the following:
(a)    If, on or after the date of this Agreement (or with respect to any
Lender, if later, the date on which such Lender becomes a Lender), the adoption
of any Law or any governmental or quasi-governmental policy or directive
(whether or not having the force of Law), or any change in the interpretation or
administration thereof by any Governmental Authority or quasi-Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation or the LC Issuer with any request or directive (whether or not
having the force of Law) of any such authority, central bank or comparable
agency (any such event, a “Change in Law”; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder (“Dodd-Frank”), issued in connection therewith or in
implementation thereof shall be deemed to be a “Change in Law” regardless of the
date enacted, adopted, issued or implemented and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law” regardless of the
date enacted, adopted, issued or implemented):
(i)    subjects any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, Loan principal, Facility
LCs, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or
(ii)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances), or
(iii)    imposes any other condition (other than Taxes) the result of which is
to increase the cost to any Lender or any applicable Lending Installation or the
LC Issuer of maintaining its Commitment or making, funding or maintaining its
Eurocurrency Loans (including, without limitation, any conversion of any Loan
denominated in an Agreed Currency other than Euro into a Loan denominated in
Euro), or of issuing or participating in Facility LCs, or reduces any amount
receivable by any Lender or any applicable Lending Installation or the LC Issuer
in connection with

6

--------------------------------------------------------------------------------



its Eurocurrency Loans, Facility LCs or participations therein, or requires any
Lender or any applicable Lending Installation or the LC Issuer to make any
payment calculated by reference to its Commitment or the amount of Eurocurrency
Loans, Facility LCs or participations therein held or interest or LC fees
received by it, by an amount deemed material by such Lender or the LC Issuer as
the case may be,
and (A) the result of any of the foregoing is to increase the cost to such
Lender or applicable Lending Installation or other Recipient, as the case may
be, of making, converting into, continuing or maintaining its Eurocurrency Loans
(including, without limitation, any conversion of any Loan denominated in an
Agreed Currency other than Euro into a Loan denominated in Euro) or Commitment
or of issuing, maintaining or participating in Facility LCs or to reduce the
return received by such Lender or applicable Lending Installation or other
Recipient, as the case may be, in connection with such Eurocurrency Loan, or
Commitment, Facility LCs or participations therein, and (B) such Lender or the
applicable Lending Installation or other Recipient, as the case may be, is
generally demanding similar compensation from its other similar borrowers in
similar circumstances, then, within 30 days of demand by such Lender or other
Recipient, as the case may be, the relevant Borrower shall pay such Lender or
other Recipient, as the case may be, such reasonable additional amount or
amounts as will compensate such Lender or other Recipient for such increased
cost or reduction in amount received, provided that the relevant Borrower shall
not be required to pay such Lender or other Recipient pursuant to this Section
3.1(a) for such increased cost or reduction in amount received to the extent
incurred more than 180 days prior to the date that such Lender or other
Recipient, as the case may be, notifies such relevant Borrower of the Change in
Law giving rise to such increased cost or reduction in amount received, provided
further that, if the Change in Law giving rise to such increased costs or
reduction in amount received is retroactive, then the 180 day period referred to
above shall be extended to include the period of retroactive effect thereof.
(o)    Section 3.5 of the Credit Agreement is hereby deleted and replaced with
the following:
3.5    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such

7

--------------------------------------------------------------------------------



deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.5) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority pursuant to this Section 3.5, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.1(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or

8

--------------------------------------------------------------------------------



otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant

9

--------------------------------------------------------------------------------



to the “interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-3 or
Exhibit G-4, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or

10

--------------------------------------------------------------------------------



1472(b) of the Code, as applicable), such Lender shall deliver to the Company
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Company or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.5 (including by
the payment of additional amounts pursuant to this Section 3.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 3.5 shall survive
the resignation or replacement of the Administrative Agent or any

11

--------------------------------------------------------------------------------



assignment of rights by, or the replacement of, a Lender, subject to the
provisions of Section 10.6 and Section 12.1, respectively, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
(i)    LC Issuer. For purposes of this Section 3.5, the term “Lender” includes
any LC Issuer and the term “applicable law” includes FATCA.
(p)    Article V of the Credit Agreement is hereby amended by adding a new
Section 5.19 as follows:
5.19    Sanction Laws and Regulations.
None of the Company, or, to the best of its knowledge, any of its directors,
officers or Affiliates or any of its brokers or other agents acting or
benefiting in any capacity in connection with the Loan Documents, is a
Designated Person.
(q)    Article VI of the Credit Agreement is hereby amended by adding a new
Section 6.13 as follows:
6.13    Sanction Laws and Regulations.
The Borrowers shall not knowingly use the proceeds of this Agreement, or
knowingly lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (a) to, directly or
indirectly, fund any activities or business of or with any Designated Person, or
in any country or territory, that at the time of such funding is the subject of
any sanctions under any Sanctions Laws and Regulations, or (b) in any other
manner that would result in a violation of any Sanctions Laws and Regulations by
any party to this Agreement.
(r)    Section 12.1(d) of the Credit Agreement is amended by deleting the
references therein to “Section 3.5(d)” and replacing them with references to
“Section 3.5(f)” and is hereby further amended by adding to the end of the last
paragraph the following new sentence:
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(s)    Schedule 1.1 of the Credit Agreement is hereby deleted.
(t)    Schedule 2.1(a) of the Credit Agreement is hereby deleted and replaced
with the form of Schedule 2.1(a) attached hereto as Exhibit A.
(u)    Schedule 4 of the Credit Agreement is hereby deleted and replaced with
the form of Schedule 4 attached hereto as Exhibit B.

12

--------------------------------------------------------------------------------



(v)    Schedule 13.1 of the Credit Agreement is hereby deleted and replaced with
the form of Schedule 13.1 attached hereto as Exhibit C.
(w)    Exhibit G-1, Exhibit G-2, Exhibit G-3 and Exhibit G-4 in the form of the
exhibits attached hereto as Exhibit D are added to the Credit Agreement.
2.    New Lenders. The parties agree that, as of the Effective Date, each New
Lender shall become a “Lender” under the Credit Agreement, as amended hereby,
with all the rights and duties of a “Lender” thereunder and with a Commitment in
the amount specified opposite its name on Exhibit A hereto.
3.    Representations and Warranties of the Borrower. The Borrower represents
and warrants that as of the Effective Date:
(a)    The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, or similar Laws affecting creditors’
rights generally;
(b)    Each of the representations and warranties contained in the Credit
Agreement (treating this Amendment as a Loan Document for purposes thereof) is
true and correct in all material respects on and as of the Effective Date except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty was true and
correct in all material respects on and as of such earlier date; and
(c)    No Default or Unmatured Default has occurred and is continuing, nor would
a Default or Unmatured Default result from this Amendment.
4.    Effective Date. This Amendment shall become effective on the date and at
the time (the “Effective Date”) upon which all of the following conditions have
been satisfied:
(a)    the execution and delivery of this Amendment by the Borrower, the
Administrative Agent and each of the financial institutions identified on the
signature pages hereto;
(b)    the execution and delivery of an Exiting Lender Consent, in form and
substance reasonably satisfactory to the Administrative Agent, by the Borrower,
the Administrative Agent and each “Lender” under the Credit Agreement as in
effect immediately prior hereto which is not identified as a Lender with a
Commitment on Exhibit A hereto (each an “Exiting Lender”);
(c)    the Administrative Agent (or its counsel) shall have received such
documents and certificates as are customary for a transaction of this kind
relating to the organization, existence and good standing of the Borrower, the
authorization of this Amendment and other

13

--------------------------------------------------------------------------------



legal matters relating to the Borrower, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel;
(d)    the Administrative Agent (or its counsel) shall have received a
certificate signed by the Chief Financial Officer or Treasurer of the Borrower
dated the Effective Date, certifying that (i) the representations and warranties
contained in Article V of the Credit Agreement and in each other Loan Document
are true and correct in all material respects on and as of the Effective Date
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty was
true and correct in all material respects on and as of such earlier date, (ii)
no Default or Unmatured Default has occurred and is continuing nor would a
Default or Unmatured Default result from this Amendment and (iii) since December
31, 2012 there has not occurred a Material Adverse Effect;
(e)    the Administrative Agent shall have received reasonably satisfactory
opinions of counsel to the Borrower (which shall cover, among other things,
authority, legality, validity, binding effect and enforceability of this
Amendment and the Credit Agreement as amended thereby);
(f)    the Administrative Agent shall have received evidence satisfactory to it
that the Borrower has paid, or substantially concurrently with the effectiveness
of this Amendment the Borrower is paying, (i) all outstanding principal of all
Loans, Swingline Loans and LC Borrowings and (ii) all accrued interest and fees
owing pursuant to the Credit Agreement, it being understood that any such
payments may be made out of the proceeds of loans made on the Effective Date;
(g)    if requested at least 10 days prior to the Effective Date, the
Administrative Agent and the Lenders shall have received, at least 5 days prior
to the Effective Date, all documentation and other information reasonably
requested by them and required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act; and
(h)    the Lenders, the Administrative Agent and the lead arrangers shall have
received all fees required to be paid, and all reasonable expenses for which
invoices have been presented by the Administrative Agent, on or before the
Effective Date.
In the event the Effective Date has not occurred on or before June 30, 2013,
this Amendment shall not become operative and shall be of no force or effect.
5.    Reference to and Effect Upon the Credit Agreement; Other.
(a)    Except as specifically amended above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed. This Amendment shall constitute a Loan Document.

14

--------------------------------------------------------------------------------



(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any other Loan Document, nor constitute
a waiver of any provision of the Credit Agreement or any other Loan Document,
except as specifically set forth herein. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby and each reference in any
other Loan Document to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended hereby.
(c)    The Borrower acknowledges and agrees that, if any Loan is being repaid on
the Effective Date pursuant to Section 4(f) of this Amendment, to the extent the
Effective Date is not the last day of the Interest Period applicable to such
Loan, the Borrower shall be liable for “breakage costs” with respect to such
repayment as and to the extent set forth in Section 3.4 of the Credit Agreement.
(d)    As of the Effective Date, participations in all outstanding Facility LC’s
shall be reallocated such that each Lender shall have a participation in each
Facility LC (and each Modification thereof) and the related LC Obligations in
proportion to its Pro Rata Share of the Aggregate Commitment (determined after
giving effect to any changes in Commitments on the Effective Date).
6.    Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.6 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.
7.    Governing Law. This Amendment shall be governed by, construed and enforced
in accordance with the laws of the State of New York, including Section 5-1401
and Section 5-1402 of the general obligation law of the State of New York,
without reference to any other conflicts of law principles thereof.
8.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
9.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic mail shall be effective as delivery of manually executed counterpart
hereof.
[signature pages follow]





15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
CARDINAL HEALTH, INC., as Borrower
By /s/ Samer Abdul-Samad    
Name: Samer Abdul-Samad
Title: Senior Vice President and Treasurer



[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
By /s/ Dana J. Moran    
Name: Dana J. Moran
Title: Vice President

[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.
By /s/ Zubin R. Shroff    
Name: Zubin R. Shroff
Title: Director

[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A.
By /s/ Kelly Chin    
Name: Kelly Chin
Title: Authorized Signatory

[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



BARCLAYS BANK PLC
By /s/ Alicia Borys    
Name: Alicia Borys
Title: Vice President

[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH
By /s/ Ming K. Chu    
Name: Ming K. Chu
Title: Vice President
By /s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President

[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA
By /s/ Mark Walton    
Name: Mark Walton
Title: Authorized Signatory

[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



HSBC BANK USA, NATIONAL ASSOCIATION
By /s/ James P. Kelly    
Name: James P. Kelly
Title: Managing Director

[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
By /s/ Brian McNany    
Name: Brian McNany
Title: Vice President

[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION
By /s/ Andrea S. Chen    
Name: Andrea S. Chen
Title: Director

[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION
By /s/ Steven P. Shepard    
Name: Steven P. Shepard
Title: Executive Vice President

[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



SUNTRUST BANK
By /s/ Elizabeth Greene    
Name: Elizabeth Greene
Title: Managing Director

[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA
By /s/ Justin Perdue    
Name: Justin Perdue
Title: Director

[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



U.S. BANK, NATIONAL ASSOCIATION
By /s/ Jennifer Hwang    
Name: Jennifer Hwang
Title: Vice President

[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



THE HUNTINGTON NATIONAL BANK
By /s/ Amanda M. Sigg    
Name: Amanda M. Sigg
Title: Vice President

[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



Standard Chartered Bank, as a Lender
By /s/ Brendan Herley    
Name: Brendan Herley
Title: Director, Capital Markets
By /s/ Robert K. Reddington    
Name: Robert K. Reddington
Title: Credit Documentation Manager, Credit Documentation Unit, WB Legal
Americas

[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
By /s/ Thomas Randolph    
Name: Thomas Randolph
Title: Managing Director
By /s/ Amy Trapp    
Name: Amy Trapp
Title: Managing Director



[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



ROYAL BANK OF CANADA
By /s/ Scott MacVicar    
Name: Scott MacVicar
Title: Authorized Signatory





[Signature Page to Amendment No. 1 to Five-Year Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT A
SCHEDULE 2.1(a)
COMMITMENTS




Lender
Dollar
Commitment
Multicurrency
Commitment
Total
Commitment
JPMorgan Chase Bank, N.A.


$116,666,666.66




$23,333,333.34




$140,000,000


Bank of America, N.A.


$116,666,666.67




$23,333,333.33




$140,000,000


Morgan Stanley Bank, N.A.


$116,666,666.67




$23,333,333.33




$140,000,000


Barclays Bank PLC


$100,000,000.00




$20,000,000.00




$120,000,000


Deutsche Bank AG New York Branch


$100,000,000.00




$20,000,000.00




$120,000,000


Goldman Sachs Bank USA


$100,000,000.00




$20,000,000.00




$120,000,000


HSBC Bank USA, National Association


$100,000,000.00




$20,000,000.00




$120,000,000


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$100,000,000.00




$20,000,000.00




$120,000,000


Wells Fargo Bank, National Association


$100,000,000.00




$20,000,000.00




$120,000,000


PNC Bank, National Association


$37,500,000.00




$7,500,000.00




$45,000,000


SunTrust Bank


$37,500,000.00




$7,500,000.00




$45,000,000


The Bank of Nova Scotia


$37,500,000.00




$7,500,000.00




$45,000,000


U.S. Bank, National Association


$37,500,000.00




$7,500,000.00




$45,000,000


The Huntington National Bank


$37,500,000.00




$7,500,000.00




$45,000,000


Standard Chartered Bank


$37,500,000.00




$7,500,000.00




$45,000,000


Credit Agricole Corporate and Investment Bank


$37,500,000.00




$7,500,000.00




$45,000,000


Royal Bank of Canada


$37,500,000.00




$7,500,000.00




$45,000,000


 
 
 
 
 
Total: $1,250,000,000


Total: $250,000,000


Total: $1,500,000,000










--------------------------------------------------------------------------------



EXHIBIT B
SCHEDULE 4
PRICING SCHEDULE
The Applicable Margin shall be as determined by the matrix below:
 
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Level VI Status
Reference Rating S&P/Moody’s/Fitch
≥A/A2/A
A-/A3/A-
BBB+/Baa1/BBB+
BBB/Baa2/BBB
BBB-/Baa3/ BBB-
≤BB+/Ba1/BB+
Facility Fee
8.0 bps
10.0 bps
12.5 bps
15.0 bps
20.0 bps
25.0 bps
Eurocurrency Rate Loan Applicable Margin and LC Fee
67.0 bps
77.5 bps
100.0 bps
110.0 bps
130.0 bps
150.0 bps
Floating Rate Loan Applicable Margin
0.0 bps
0.0 bps
0.0 bps
10.0 bps
30.0 bps
50.0 bps
All-in Drawn Cost for Eurocurrency Rate Loans
75.0 bps
87.5 bps
112.5 bps
125.0 bps
150.0 bps
175.0 bps

Commencing on the Amendment No. 1 Date, the initial pricing Level shall be Level
III based upon the Company’s current A- (S&P)/Baa2 (Moody’s)/BBB + (Fitch)
senior unsecured long-term debt ratings.
For the purpose of this Pricing Schedule, the following terms have the following
meanings, subject to the final three paragraphs of this Schedule:
“Fitch Rating” means, at any time, the rating issued by Fitch and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.
“Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is A2 or better / the Company’s S&P Rating is A or better / the Company’s
Fitch Rating is A or better.
“Level II Status” exists at any date if, on such date, the Company has not
qualified for Level I Status / the Company’s Moody’s Rating is A3 or better /
the Company’s S&P Rating is A- or better / the Company’s Fitch Rating is A- or
better.
“Level III Status” exists at any date if, on such date, the Company has not
qualified for Level I Status or Level II Status / the Company’s Moody’s Rating
is Baa1 or better / the Company’s S&P Rating is BBB+ or better / the Company’s
Fitch Rating is BBB+ or better.
“Level IV Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status or Level III Status / the
Company’s Moody’s Rating is Baa2 or better / the Company’s S&P Rating is BBB or
better / the Company’s Fitch Rating is BBB or better.
“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status / the Company’s Moody’s Rating is



--------------------------------------------------------------------------------



Baa3 or better / the Company’s S&P rating is BBB- or better / the Company’s
Fitch rating is BBB- or better.
“Level VI Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.
“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement.
“S&P Rating” means, at any time, the rating issued by S&P, and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.
The Applicable Margin shall be determined in accordance with the foregoing table
based on the Company’s Status as determined from its then-current Moody’s, S&P
and Fitch Ratings. The credit rating in effect on any date for the purposes of
this Schedule is that in effect at the close of business on such date. If at any
time the Company only has one (1) rating from either S&P, Moody’s or Fitch, then
such rating shall apply. If at any time the Company does not have a rating from
at least one of S&P, Moody’s or Fitch, Level VI Status shall exist.
In the event that a split occurs between the three (3) ratings, then the
following shall apply:
(a)
if two (2) of the three (3) ratings established by or deemed to have been
established by S&P, Moody’s or Fitch fall within the same Level, but one (1)
rating falls within a different Level, the Applicable Margin shall be based upon
the two (2) ratings that fall within the same Level; and

(b)
if all three (3) ratings established by or deemed to have been established by
S&P, Moody’s or Fitch each falls within a different Level, the Applicable Margin
shall be based upon the middle rating of the three (3).

In the event that the Company has only two (2) ratings and a split occurs
between these ratings, then the following shall apply:
(a)     if the two (2) ratings established by or deemed to have been established
by S&P, Moody’s or Fitch differ by one Level, the Applicable Margin shall be
based upon the higher rating of the two (2); and
(b)    if the two (2) ratings established by or deemed to have been established
by S&P, Moody’s or Fitch differ by more than one Level, the Applicable Margin
shall be based upon a rating that would be one Level higher (with Level I being
the highest Level and Level VI being the lowest level) than the lower rating.





--------------------------------------------------------------------------------



EXHIBIT C
Schedule 13.1
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
COMPANY
and DESIGNATED BORROWERS:


Cardinal Health, Inc.
7000 Cardinal Place
Dublin, Ohio 43017
Attention: Matthew Blake
Telephone: 614-553-3560
Electronic Mail: Matthew.Blake@cardinalhealth.com
Website Address: www.cardinalhealth.com




ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 7
Mail Code: IL1-0010
Chicago, IL 60603
Attention: Joyce King
Telephone: 312-385-7025
Telecopier: 1-888-292-9533
Electronic Mail: jpm.agency.servicing4@jpmchase.com


JPMorgan Chase Bank, N.A.
New York, NY
Account No. (for Dollars):
ABA#
Ref: Cardinal Health


(for payments and Requests for Credit Extensions in foreign currency):
J.P. Morgan Europe Limited
25 Bank Street
Canary Wharf
London, E14 5JP, United Kingdom
Attention: Loan Agency Group



--------------------------------------------------------------------------------



Telephone: +44 207 1348187
Telecopier: +44 207 7772360
Electronic Mail: loan_and_agency_london@jpmorgan.com


(in EUROs):
Pay: J.P. Morgan AG Frankfurt (Swift - CHASDEFX)
Favour: J.P. Morgan Europe Limited, London (Swift - CHASGB22)
A/C no.:
REF AGENCY


(in GBP):
Pay J.P.Morgan Europe Limited (CHASGB22)
Sort code 405206
Account number
REF AGENCY


Other Notices as Administrative Agent:
JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 7
Mail Code: IL1-0010
Chicago, IL 60603
Attention: Joyce King
Telephone: 312-385-7025
Telecopier: 1-888-292-9533
Electronic Mail: jpm.agency.servicing4@jpmchase.com


With a copy to:
JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 9
Mail Code: IL1-0364
Chicago, IL 60603
Attention: Dana Moran
Telephone: 312-732-8159
Telecopier: 312-212-5914
Electronic Mail: dana.j.moran@jpmorgan.com


LC ISSUER:


JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 7
Mail Code: IL1-0010
Chicago, IL 60603
Attention: Debra Williams
Telephone: 312-732-2590
Telecopier: 312-385-7107
Electronic Mail: Chicago.lc.agency.activity.team@jpmchase.com


Bank of America, N.A.
Trade Finance Services


--------------------------------------------------------------------------------



1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: John Yzeik
Telephone: 570-330-4315
Telecopier: 570-330-4186
Electronic Mail: john.p.yzeik@bankofamerica.com




SWINGLINE LENDER:


(in dollars):
JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 7
Mail Code: IL1-0010
Chicago, IL 60603
Attention: Joyce King
Telephone: 312-385-7025
Telecopier: 1-888-292-9533
Electronic Mail: jpm.agency.servicing4@jpmchase.com


JPMorgan Chase Bank, N.A.
New York, NY
Account No.:
ABA#
Ref: Cardinal Health


(in Canadian dollars):


JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 7
Mail Code: IL1-0010
Chicago, IL 60603
Attention: Kevin Berry
Telephone: 312-732-4836
Telecopier: 1-888-292-9533
Electronic Mail: kevin.m.berry@jpmorgan.com


Royal Bank of Canada, Toronto
SWIFT BIC: ROYCCAT2
180 Wellington Street,Toronto ,Ontario M5J 1J1
For Account: JPMorgan Chase Bank, N.A., Toronto Branch
SWIFT BIC: CHASCATT
200 Bay Street,RBC Plaza 18th Floor
South Tower, Toronto, Ontario M5J 2J2
Account Number:
Reference: Cardinal Health, Inc.




--------------------------------------------------------------------------------



(in other foreign currency):


J.P. Morgan Europe Limited
25 Bank Street
Canary Wharf
London, E14 5JP, United Kingdom
Attention: Loan Agency Group
Telephone: +44 207 1348187
Telecopier: +44 207 7772360
Electronic Mail: loan_and_agency_london@jpmorgan.com


(in EUROs):
Pay: J.P. Morgan AG Frankfurt (Swift - CHASDEFX)
Favour: J.P. Morgan Europe Limited, London (Swift - CHASGB22)
A/C no.:
REF AGENCY


(in GBP):
Pay J.P.Morgan Europe Limited (CHASGB22)
Sort code 405206
Account number
REF AGENCY












--------------------------------------------------------------------------------



EXHIBIT D
EXHIBIT G-1
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Five-Year Credit Agreement (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) dated as of May 12, 2011 among Cardinal Health, Inc.
(the “Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__



--------------------------------------------------------------------------------



EXHIBIT G-2
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Five-Year Credit Agreement (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) dated as of May 12, 2011 among Cardinal Health, Inc.
(the “Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Company with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__



--------------------------------------------------------------------------------



EXHIBIT G-3
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Five-Year Credit Agreement (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) dated as of May 12, 2011 among Cardinal Health, Inc.
(the “Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__



--------------------------------------------------------------------------------





EXHIBIT G-4
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Five-Year Credit Agreement (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) dated as of May 12, 2011 among Cardinal Health, Inc.
(the “Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect to such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__

